DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  On Line 10 and after “first lumen diameter” a comma needs to be added.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 21, 26 & 49-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 2008/0146937 A1) and further in view of Yuan et al. (U.S. Patent Application 2006/0276711 A1).
Claim 1:  Lee teaches – 
Apparatus (Figure 1, Element 10) comprising:
Examiner’s Note:  The embodiment being relied on in the rejection is Figures 9 & 10, which discloses using the invasive probe 28 from Figure 3 (Para 0059 & 0065).
an insertion tube [outer envelope
configured to be inserted into a body cavity [positioning the invasive probe 28 at a region of interest within an anatomical region] (Para 0049) and 
having a first lumen therethrough having a first lumen diameter [extended from within the outer envelope 30] (Para 0049) and a distal opening [distal end 31 of the invasive probe 28] (Para 0049);
a tubular channel [working port] (Figure 9, Element 152) 
having second lumen therethough [working port 152 may be configured to run the entire length of the invasive probe 28] (Para 0065) and 
outer channel diameter smaller than the first lumen diameter, inserted into the first lumen (as shown in Figure 9 & 10); and
Examiner’s Note:  Figures 9 & 10 discloses the working port which allows the passage of the therapy component (Figure 9 & 10, Element 142) such as a needle (Para 0063) and runs the entire length of the invasive probe 28 (Para 0065).  The working port consists of an outer channel diameter in order to allow a passage for the needle.  Based on the disclosed relationship to Figure 3, it is understood that in order for the working port to be within the outer envelope, that the working port would have to be smaller than the outer envelope. 
a support structure [support struts] (Figure 3, Element 76), 
which is configured to be passed through to the distal opening in a folded state [collapsed position
passed through a space between an inner wall of the insertion tube and an outer wall of the tubular channel [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065) and
to unfold, upon exit of the support structure through the distal opening [radially expanded position] (Figure 3, Element 84 and Para 0050) 
in a direction transverse to the first lumen to reach a dimension that is greater than the first lumen diameter [transducer assembly 72 may be transitioned to the radially expanded position to create an acoustic aperture that is larger than the diameter of the catheter ] (Para 0050 and Claim 3)
ultrasonic transducers (Figure 3, Element 76) supported by the support structure (Figure 3, Element 72)
ultrasonic transducers having transverse dimensions less than the first lumen diameter (Figure 3, Element 66)
Examiner’s Note:  The ultrasonic transducers having transverse dimensions less than the first lumen diameter is met by the prior art because the transducers fit within the first lumen.
wherein the support structure comprises two 2D supports connected (Figure 3, Element 76) 
the two 2D supports unfolding in countervailing directions to place the support structure in an unfolded state (Figure 3, Element 84) 
in the folded state, the tubular channel is configured to be between the two 2D supports [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065)
wherein in an unfolded state of the support structure, the plurality of 2D arrays lie in a single plane (Figure 3, Element 84),
The embodiment of Figures 9-10 of Lee fail to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers.  However, the embodiment of Figure 6 of Lee teaches – 
a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers supported by the support structure (Figure 6, Element 118 and Para 0057) 
the plurality of planar 2D arrays comprises two 2D arrays respectively mounted on the two 2D supports (as shown in Figure 6) in order to improve image contrast (Para 0057)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the embodiments of Figure 9-10 of Lee with the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by embodiment of Figure 6 of Lee in order to improve image contrast (Para 0057).
Lee fails to teach the hinge and the normal of the single plane is orthogonal to a symmetry axis.  However, Yuan teaches – 
wherein the support structure comprises two 2D supports (Figure 3, Element 141 & 140) connected by a hinge (Fig. 1B, Element 150) which has a rotation axis parallel to a central symmetry axis (Fig. 1B, Element 106) of the first lumen (Fig. 1B, Element 105)
the two 2D supports (Figure 3, Element 141 & 140) fold about the hinge (Fig. 1B, Element 150) in countervailing directions to place the support structure (Figure 3, Element 141 & 140) in an unfolded state (as shown in Figure 1B)
wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (as demonstrated by arrow 132 in Figure 1B with respect to Element 106) in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
The Examiner finds that the prior art of Lee contained a device (forward-viewing transducer layout) which differed from the claimed device by the substitution of some components (forward-viewing transducer layout) with other components (side-viewing transducer layout).  The Examiner finds that the substituted components and their functions were known in the art as demonstrated by Figure 1A & B and Figure 8A & B of Yuan, which supports the obviousness between the forward-viewing transducer layout and side-viewing transducer layout.  The Examiner finds that one of ordinary skill in the art could have substituted one known forward-viewing transducer layout of Lee for the forward-viewing transducer layout of Yuan, and the results of the substitution would have been predictable in the art of ultrasound catheter imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the forward-viewing transducer layout of Lee with the side-viewing transducer layout as taught by Yuan in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
Claim 6:  Lee teaches comprising at least one sensor fixedly positioned in proximity to at least one of the 2D arrays (Para 0063).  
Examiner’s Note:  The proximity of Element 142 to element to Element 92 is demonstrated in Figures 8-10.
Lee teaches the at least one sensor [electro-physiological mapping electrode] providing a location and an orientation of the at least one of the 2D arrays (Para 0063).
Claim 21:  Lee teaches – 
A method (Abstract) comprising:
Examiner’s Note:  The embodiment being relied on in the rejection is Figures 9 & 10, which discloses using the invasive probe 28 from Figure 3 (Para 0059 & 0065).
inserting an insertion tube [outer envelope] (Figure 3, Element 30) into a body cavity [positioning the invasive probe 28 at a region of interest within an anatomical region] (Para 0049)
the tube having a first lumen therethrough having a first lumen diameter  [extended from within the outer envelope 30] (Para 0049) and a distal opening [distal end 31 of the invasive probe 28] (Para 0049)
inserting a tubular channel [working port] (Figure 9, Element 152), having a second lumen therethrough and an outer channel diameter smaller than the first lumen diameter, into the first lumen (as shown in Figure 9 & 10);
Examiner’s Note:  Figures 9 & 10 discloses the working port which allows the passage of the therapy component (Figure 9 & 10, Element 142) such as a needle (Para 0063) working port consists of an outer channel diameter in order to allow a passage for the needle.  Based on the disclosed relationship to Figure 3, it is understood that in order for the working port to be within the outer envelope, that the working port would have to be smaller than the outer envelope. 
passing a support structure [support struts] (Figure 3, Element 76) 
through a space to the distal opening in a folded state [collapsed position](Figure 3, Element 66 and Para 0045)
through a space between an inner wall of the insertion tube and an outer wall of the tubular structure to the distal opening [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065); and
unfolding the support structure, upon exit of the support structure through the distal opening [radially expanded position] (Figure 3, Element 84 and Para 0050),
in a direction transverse to the first lumen to reach a support dimension that is greater than the first lumen diameter [transducer assembly 72 may be transitioned to the radially expanded position to create an acoustic aperture that is larger than the diameter of the catheter ] (Para 0050 and Claim 3)
supporting ultrasonic transducers (Figure 3, Element 72)
wherein the support structure comprises two 2D supports connected (Figure 3, Element 76)
ultrasonic transducers having transverse dimensions less than the first lumen diameter (Figure 3, Element 66)
Examiner’s Note:  The ultrasonic transducers having transverse dimensions less than the first lumen diameter is met by the prior art because the transducers fit within the first lumen.
the two 2D supports fold in countervailing directions to place the support structure in an unfolded state (Figure 3, Element 84)
in the folded state, the tubular channel is configured to be between the two 2D supports [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065)
wherein in an unfolded state of the support structure, the plurality of 2D arrays lies in a single plane (Figure 3, Element 84), and
The embodiment of Figures 9-10 of Lee fail to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers.  However, the embodiment of Figure 6 of Lee teaches – 
supporting a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers by the support structure (Figure 6, Element 118 and Para 0057)
the plurality of planar 2D arrays comprises two 2D arrays respectively mounted on the two 2D supports (as shown in Figure 6) in order to improve image contrast (Para 0057)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the embodiments of Figure 9-10 of Lee with the 
Lee fails to teach the hinge and the normal of the single plane is orthogonal to a symmetry axis.  However, Yuan teaches – 
wherein the support structure comprises two 2D supports (Figure 3, Element 141 & 140) connected by a hinge (Fig. 1B, Element 150) which has a rotation axis parallel to a central symmetry axis (Fig. 1B, Element 106) of the first lumen (Fig. 1B, Element 105)
the two 2D supports (Figure 3, Element 141 & 140) fold about the hinge (Fig. 1B, Element 150) in countervailing directions to place the support structure (Figure 3, Element 141 & 140) in an unfolded state (as shown in Figure 1B)
wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (as demonstrated by arrow 132 in Figure 1B with respect to Element 106) in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
The Examiner finds that the prior art of Lee contained a device (forward-viewing transducer layout) which differed from the claimed device by the substitution of some components (forward-viewing transducer layout) with other components (side-viewing transducer layout).  The Examiner finds that the substituted components and their functions were known in the art as demonstrated by Figure 1A & B and Figure 8A & B of Yuan, which supports the obviousness between the forward-viewing transducer layout and side-viewing transducer layout.  The Examiner finds that one of ordinary skill in the art could have substituted one known forward-viewing transducer layout of Lee for the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the forward-viewing transducer layout of Lee with the side-viewing transducer layout as taught by Yuan in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
Claim 26:  Lee teaches comprising fixedly positioning at least one sensor in proximity to at least one of the 2D arrays (Para 0063).  
Examiner’s Note:  The proximity of Element 142 to element to Element 92 is demonstrated in Figures 8-10.
Lee teaches the at least one sensor [electro-physiological mapping electrode] providing a location and an orientation of the at least one of the 2D arrays (Para 0063).
Claim 49:  Lee teaches comprising conductive traces connected directly to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals thereform [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
	Lee fails to teach wires.  However, Yuan teaches wires in order to allow for the separately controlling each element (Para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the traces of Lee with the wires as taught by Yuan in order to allow for the separately controlling each element (Para 0036).
Claim 50:  Lee teaches comprising a flexible substrate whereon the plurality of 2D arrays are mounted, the flexible substrate being mounted on the support structure [at least one of the plurality of radial struts 36 may include a flexible circuit] (Para 0030).
Claim 51:  Lee teaches comprising conductive traces formed on the substrate and connected to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
Claim 52:  Lee teaches wherein the transducers comprise capacitive micromachined ultrasonic transducers (CMUTs) (Para 0031).
Claim 53:  Lee fails to teach pMUTs.  However, Yuan teaches wherein the transducers comprise piezoelectric micromachined ultrasonic transducers (pMUTs) (Para 0032) in order to increase bandwidth1 (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the cMUTs of Lee with the pMUTs as taught by Yuan in order to increase bandwidth (Para 0032).
Claim 54:  Lee teaches comprising providing conductive traces connected directly to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals thereform [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
	Lee fails to teach wires.  However, Yuan teaches wires in order to allow for the separately controlling each element (Para 0036).

Claim 55:  Lee teaches comprising providing a flexible substrate whereon the plurality of 2D arrays are mounted, the flexible substrate being mounted on the support structure [at least one of the plurality of radial struts 36 may include a flexible circuit] (Para 0030).
Claim 56:  Lee teaches comprising providing conductive traces formed on the substrate and connected to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
Claim 57:  Lee teaches wherein the transducers comprise capacitive micromachined ultrasonic transducers (CMUTs) (Para 0031).
Claim 58:  Lee fails to teach pMUTs.  However, Yuan teaches wherein the transducers comprise piezoelectric micromachined ultrasonic transducers (pMUTs) (Para 0032) in order to increase bandwidth2 in order to increase bandwidth (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the cMUTs of Lee with the pMUTs as taught by Yuan in order to increase bandwidth (Para 0032).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 21, 26, 49-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=PMUT&oldid=1048230433
        2 https://en.wikipedia.org/w/index.php?title=PMUT&oldid=1048230433